Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a final office action in response to arguments filed for application 16/301,673 on 04/25/2022. Claims 1, 10, 15 and 24 are currently amended. Claims 8, 13 and 16 are currently cancelled. Claims 1-7, 9-12, 14, 15 and 17-24 are pending and will be examined below.

Response to Arguments and Amendments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Applicant argues that newly added claim 1 language “while acquiring data, determining whether at least one condition is satisfied in the data " overcomes applied art because Goebel, Herron and Bothier “provide no evidence of evaluating conditions contemporaneously with acquiring the data” (see pg. 6). Examiner agrees that primary art Goebel does not teach new claim language. However, applied reference art Herron teaches the new claim language as shown below. Therefore, arguments are unpersuasive.

Claim Rejections - 35 USC § 112
Amendments to claim 24 are enough to overcome 35 USC § 112 claim rejection. Therefore 35 USC § 112 objection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-11, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel (US Pat. 6,216,066) in view of Herron (US Pat. 6,343,251) and Bothier (US Pub. 2016/0140155).
Regarding claim 1, Goebel teaches 
	A method for use by a system coupled to at least one of a gas turbine and a combustor, the method comprising: acquiring data from a sensor associated with at least one of the gas turbine; (Fig. 2 #10-14; Col. 4 [Lines 26- 61]; jet engine turbine (i.e. gas turbine) is monitored)
	logging the data as a function of time; (Col. 5 [Line 40] - Col. 6 [Line 32]; data is tracked (i.e. logged) for drifts that happen over time at different times of the flight)
	logging information associated with the at least one condition as a function of time in response to the at least one condition being satisfied; and (Col. 5 [Line 40] - Col. 6 [Line 32]; data is tracked, normalized and checked for drifts (i.e. conditions) that happen over time)
	Goebel does not explicitly teach 
	acquiring data from a sensor associated with at least the combustor
while acquiring data, determining whether at least one condition is satisfied in the data;
querying, by the system, subsequent to logging the data, the logged information to identify subsets of the data for which the at least one condition is satisfied; 
and forecasting, based on at least one subset of the data, a predicted performance trend of at least one of the gas turbine and the combustor for a future time period.
	However, from the same field Herron teaches
	acquiring data from a sensor associated with at least the combustor (Col. 4 [Lines 58-67]; combustion section (i.e. combustor) is specifically mentioned as a part of the turbine, which has sensors)
	while acquiring data, determining whether at least one condition is satisfied in the data; (Col. 5 [Lines 1-9]; Col. 13 [Lines 7-13]; Fig. 1 #16, #22; OSM (on site monitor) can monitor data (i.e. determine if condition is satisfied) in real time (i.e. while acquiring data) or data can be taken from OSM to monitor data in real time)
	querying, by the system, subsequent to logging the data, the logged information to identify subsets of the data for which the at least one condition is satisfied. (Col. 6 [44-56]; user-defined (i.e. query containing conditions for subsets of superset containing all normal clusters) reports present information to user)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the sensors and queries of Herron into the data retrieval of Goebel. The motivation for this combination would have been to improve accuracy of turbine data over previous methods as explained in Herron (Col. 2 [Lines 44-64]; Col. 3 [Lines 40-56]). 
	The combination of Goebel and Herron do not explicitly teach
and forecasting, based on at least one subset of the data, a predicted performance trend of at least one of the gas turbine and the combustor for a future time period.
	However, from the same field, Bothier teaches and forecasting, based on at least one subset of the data, a predicted performance trend of at least one of the gas turbine and the combustor for a future time period. (Fig. 6 #603, #604-2; Par. [0010, 62, 97-8, 126-7] various parameters (e.g. turbine) for the plane are monitored and projected (#603) to prepare data for forecasting a fault #604-2)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the forecasting of Bothier into the queries of Herron. The motivation for this combination would have been to identify data trajectories indicative of an upcoming fault as explained in Bothier (Par. [0009-10]). 
	Regarding claim 2, Goebel, Herron and Bothier teach claim 1 as shown above, and Herron further teaches 
	The method of claim 1, wherein logging the data includes saving the data and time information associated therewith. (Fig. 13; Col. 6 [44-56]; reports can include date and time information associated with turbine)
	Regarding claim 3, Goebel, Herron and Bothier teach claim 1 as shown above, and Herron further teaches 
	The method of claim 1, further comprising saving the data, the time information, and the information in at least one file. (Fig. 1 #18-22; Col. 6 [14-29]; file containing time information is retrieved by the VBA server (#22) in a wide format like a .csv file)
	Regarding claim 4, Goebel, Herron and Bothier teach claim 1 as shown above, and Goebel further teaches 
	The method of claim 1, wherein the querying includes comparing the logged information with the logged data. (Col. 5 [Line 40] - Col. 6 [Line 32]; data is tracked,  normalized and checked for drifts that happen over time (i.e. logged information compared to logged data))
	Regarding claim 5, Goebel, Herron and Bothier teach claim 1 as shown above, and Herron further teaches 
	The method of claim 1, further comprising identifying the subsets of the data by identifying time indices in the logged data that match with time indices of the logged information. (Fig. 3; Col. 10 [Lines 23-54] start and stop times are part of the criteria a user is allowed to set in display shown in Fig. 3)
	Regarding claim 6, Goebel, Herron and Bothier teach claim 1 as shown above, and Goebel further teaches 
	The method of claim 1, further comprising, subsequent to logging the data, determining time periods for which the at least one condition is satisfied. (Fig. 5; Col. 5 [Line 40] - Col. 6 [Line 32]; data sampled across different times of the flight is determined to be a measurement (i.e. conditions are met) or an alert as shown in Fig. 5)
	Regarding claim 7, Goebel, Herron and Bothier teach claim 1 as shown above, and Goebel further teaches 
	The method of claim 1, further comprising, subsequent to logging the data, determining time periods for which the at least one condition and at least one other condition are satisfied. (Fig. 5; Col. 5 [Line 40] - Col. 6 [Line 32]; Col. 8 [Lines 29-49]; data sampled across different times of the flight is determined to be a measurement (i.e. conditions are met) or an alert based on relationship between dEGT (change in gas temp) and N2 (core speed) as shown in Fig. 5)
	Regarding claim 9, Goebel, Herron and Bothier teach claim 1 as shown above, and Goebel further teaches 
	The method of claim 1, further comprising comparing at least one subset of the data with a corresponding subset of data associated with an industrial machine other than the gas turbine or the combustor. (Col. 3 [Line39- 57]; can be used with a power system, locomotive, chemical or mechanical process plant, or any other process which generates sensor data where it is desirable to monitor or diagnose system behavior)
	Regarding claim 10, Goebel, Herron and Bothier see the rejection for claim 1. Goebel further teaches 
	parsing the logged data, by the system, subsequent to logging the data and based on a rule set, to identify data subsets for which at least one condition is satisfied; (Fig. 2 #18; Fig. 3#32; Col. 5 [Line 40] - Col. 6 [Line 32]; normalized (i.e. parsed) data is classified as a normal cluster (i.e. at least one condition satisfied based on rule set) or an alert cluster)
	Herron further teaches
	A non-transitory computer-readable medium, for use with a system coupled to at least one of a gas turbine and a combustor, the non-transitory computer-readable medium comprising instructions, which when executed by a processor, cause the processor to perform operations (Fig. 1 #14; Col. 4 [Lines 58-67]; GE Mark X given as exemplary controller (i.e. processor and computer readable medium))
	generating, based on the parsing, a database including time information associated with the logged data for which rules of the rule set are satisfied. (Fig. 6 #600. Col. [Lines 10-19]; timestamp information is included in recorded information presented to user)
	Regarding claim 11, see the rejection for claim 1.
	Regarding claim 14, see the rejection for claim 8.
	Regarding claim 15, see the rejection for claim 10.
	Regarding claim 17, see the rejection for claim 12.
	Regarding claim 18, see the rejection for claim 11.
Regarding claim 19, Goebel, Herron and Bothier teach claim 10 as shown above, and Goebel further teaches 
	The controller of claim 15, wherein the querying further includes identifying subsets of the data for which the at least one condition and at least one other condition are satisfied. (Fig. 4-5; Col. 4 [Lines 26-62]; Col. 5 [Line 40] - Col. 6 [Line 32]; variables can include delta exhaust gas temperature (dGET), fuel flow (WF), core speed (N2), and EGT divergence, but a graph of just N2 vs dEGT (i.e. subsets) can be generated for analysis like in Figs. 4 & 5)
	Regarding claim 20, see the rejection for claim 12.
	
Claims 12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel (US Pat. 6,216,066) in view of Herron (US Pat. 6,343,251) and Bothier (US Pub. 2016/0140155), and further in view of Hubauer (US Pub. 2017/0293276).
Regarding claim 12, Goebel, Herron and Bothier teach claim 10 as shown above, but do not explicitly teach 
The non-transitory computer-readable medium of claim 10, wherein the operations further include determining, by querying the database, a time slice for which the at least one condition is satisfied.
	However, from the same field Hubauer teaches
	The non-transitory computer-readable medium of claim 10, wherein the operations further include determining, by querying the database, a time slice for which the at least one condition is satisfied. (Fig. 10; Par. [0058-60] measurement subclass can be used in natural language query to determine whether a sensor measured a certain value, and can return timestamp values (i.e. time slices))
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the natural language queries of Hubauer into the data retrieval of Goebel. The motivation for this combination would have been to allow a quick configuration or reconfiguration by a user with limited technical expertise as explained in Hubauer (Par. [0004]). 
Regarding claim 21, Goebel, Herron and Bothier teach claim 1 as shown above, but do not explicitly teach 
The method of claim 1, wherein the querying is based on one of: (i) a first pseudo-natural language command inputted via a command prompt, (ii) a second pseudo-natural language command inputted through a visual interface, and (iii) a third pseudo-natural language command inputted via an external tool communicatively coupled to the system.
	However, from the same field Hubauer teaches
	The method of claim 1, wherein the querying is based on one of: (i) a first pseudo-natural language command inputted via a command prompt, (ii) a second pseudo-natural language command inputted through a visual interface, and (iii) a third pseudo-natural language command inputted via an external tool communicatively coupled to the system. (Fig. 4 #S41; Par. [0081-3] natural language interface allows user to issues NL queries to turbine system)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the natural language queries of Hubauer into the data retrieval of Goebel. The motivation for this combination would have been to allow a quick configuration or reconfiguration by a user with limited technical expertise as explained in Hubauer (Par. [0004]). 
	Regarding claim 22, see the rejection for claim 21.
	Regarding claim 23, see the rejection for claim 21.
Regarding claim 24, Goebel, Herron and Bothier teach claim 1 as shown above, but do not explicitly teach 
The method of claim 1, wherein the querying includes multiple queries that are concatenated to form a single database access command configured to fetch or discriminate a variety of conditions from the data.
However, from the same field Hubauer teaches
The method of claim 1, wherein the querying includes multiple queries that are concatenated to form a single database access command configured to fetch or discriminate a variety of conditions from the data. (Fig. 4; Fig. 6; Par. [0086] user’s NL query contains multiple queries that are combined (i.e. concatenated) into a single query)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the natural language queries of Hubauer into the data retrieval of Goebel. The motivation for this combination would have been to allow a quick configuration or reconfiguration by a user with limited technical expertise as explained in Hubauer (Par. [0004]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J MITCHELL CURRAN/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157